Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000048
                                                         21-OCT-2016
                                                         09:17 AM
                          SCWC-15-0000048

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                                PO,
                  Respondent/Petitioner-Appellee,

                                vs.

                                 JS,
                  Petitioner/Respondent-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000048; FC-P NO. 08-1-0162)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Respondent-Appellant’s Application for Writ

 of Certiorari, filed on September 9, 2016, is hereby accepted

 and will be scheduled for oral argument.   The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, October 21, 2016.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson